Title: To Benjamin Franklin from Jonathan Williams, Jr., 23 March 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & Hond Sir.Nantes March 23. 1783.
I recd your Favour of the 9 Inst some days since, and beg your Pardon for the delay of my Answer which the hurry of Business has occasioned. I thank you for espousing my Cause with Mr de Fleury, but I find the minister will not grant the Exception requested.
The packet was sent by our admiralty without my knowledge, they never consult me on these occasions, but it is not just you should pay the Postage I will therefore give you credit for it & charge the prizes.— The two Cheezes advised from Orleans are not from me unless sent a long time ago as I do not remember sending any lately. I sent to Orleans in January a variety of Articles as follow.


J Jay

a pipe Madeira.
for Mr Jay.


MW

an Anchor do.
for Mrs Williams


BF
N 1.
a do of old jamaica Rum
for yourself.


do.
  2
a Bl of Sugar
do.


do.
  3
a Case of 80 Bottles of Porter.
do.


MM

a do.
Mrs Montgommery


MR

a do.
Mr Ridley


J Jay

a do.
Mr Jay.


It may be that two Cheezes were added & a note omitted to be taken, but I cannot at present tell. If you find them good the better way is to eat them & leave the matter to be settled when the Owner appears, as they may otherwise in the mean time be spoiled.
I thank you for your kind Attention to my Father & Mrs Williams and am as ever most dutifully & Affectionately Yours.
Jona Williams J
His Excellency Doctor Franklin.
 
Addressed: A Son Excellence / Mr Franklin / en son Hotel / a / Passy / pres Paris
Notation: Jona. Williams March 23. 1783.
